WALLACE, Chief Judge,
concurring:
I concur in the majority opinion except I agree only with the result in part II that the Rombergs were prevailing parties entitled to a fee award under 42 U.S.C. § 1988. I write separately on this issue because I do not fully agree with the majority’s reasoning.
In part II, the majority holds that the Rombergs are prevailing parties because they prevailed on a significant issue in the litigation. I agree with this conclusion.
In Texas State Teachers Association v. Garland Independent School District, 489 U.S. 782, 109 S.Ct. 1486, 103 L.Ed.2d 866 (1989) (Texas State Teachers), the Supreme Court held that “[i]f the plaintiff has succeeded on any significant issue in litigation which achieve[d] some of the benefit the parties sought in bringing the suit, the plaintiff has crossed the threshold to a fee award of some kind.” Id. at 791-92, 109 S.Ct. at 1493 (internal quotations omitted). The Court explained that “at a minimum, ... the plaintiff must be able to point to a resolution of the dispute which changes the legal relationship between itself and the defendant.” Id. at 792, 109 S.Ct. at 1493.
The Supreme Court, however, limited its holding by stating that “[wjhere the plaintiff’s success on a legal claim can be characterized as purely technical or de minim-is, a district court would be justified in concluding that even the ‘generous formulation’ we adopt today has not been satisfied.” Id. Therefore, under certain conditions even a victory on a constitutional issue may be considered de minimis. For example, the Court stated that the Texas State Teachers Association would not have been considered a prevailing party if the Association’s only success was the district court’s conclusion “that the requirement that nonschool hour meetings be conducted only with prior approval from the local school principal was unconstitutionally vague.” Id. The Court explained that this success would be considered de minimis because “[t]he District Court characterized this issue as of minor significance and noted that there was no evidence that the plaintiffs were ever refused permission to use school premises during non-school hours.” Id. (internal quotations omitted).
Under the standards established in Texas State Teachers, I believe that the Rom-bergs were prevailing parties. The jury found that the police officers violated the Rombergs’ constitutional rights and awarded the Rombergs nominal damages of one dollar each. There is an intercircuit conflict on whether a party is entitled to prevailing party status when he or she is only *526awarded nominal damages. See, e.g., Estate of Farrar v. Cain, 941 F.2d 1311, 1315-17 (5th Cir.1991) (declining to award attorney’s fees); Ruggiero v. Krzeminski, 928 F.2d 558, 564-65 (2d Cir.1991) (awarding attorney’s fees). However, nothing in Texas State Teachers persuades me that the Rombergs should be denied prevailing party status merely because they were only awarded nominal damages. The Rom-bergs prevailed on a significant issue in the litigation. As pointed out by the majority, “the Rombergs’ victory fundamentally altered the legal relationship between themselves and the defendants: six Los Angeles police officers acting under color of state law were found liable of depriving the Rombergs of their Fourth Amendment rights.” This is hardly similar to the example of a de minimis victory given by the Supreme Court in Texas State Teachers. See Texas State Teachers, 489 U.S. at 792, 109 S.Ct. at 1493.
But I believe the majority’s emphasis of the “issue-relief” distinction is misleading. The key to the prevailing party inquiry is determining whether the plaintiff “succeeded on any significant issue in litigation which achieve[d] some of the benefit the parties sought in bringing suit.” Id. at 791-92, 109 S.Ct. at 1493 (internal quotations omitted). In making this determination, we almost certainly would have considered the magnitude of the award relevant if the Rombergs were awarded five million dollars in damages. The majority’s analysis appears to make the consideration of the magnitude of the award irrelevant.
I also believe that the discussion of compromise verdicts in part II D of the majority opinion is unnecessary to the decision in this case and misleading. The only question before us is the propriety of the fee award. Nichols has not properly raised the issue of whether the verdict should be overturned as a compromise verdict. As the majority opinion recognizes, we “cannot reach beyond the legal question currently before” us and “[t]he time for questioning whether the Rombergs should have prevailed is now long past.” The majority's discussion is completely unnecessary and should be considered as mere dicta.